 
AMENDMENT AGREEMENT
 
AMENDMENT AGREEMENT (the "Agreement"), dated as of December 27, 2010, by and
among IsoRay, Inc., a Minnesota corporation (the "Company") and the investor
that is a signatory to this Agreement (the "Investor").
 
WHEREAS:
 
A.           The Company entered into that certain Securities Purchase
Agreement, dated as of November 22, 2010 (the "Existing Securities Purchase
Agreement"), pursuant to which, among other things, the Investor purchased from
the Company pursuant to the Registration Statement (i) a warrant to initially
acquire up to that number of additional shares of common stock of the Company,
par value $0.001 per share ("Common Stock") set forth opposite the Investor's
name in column (4) on the Schedule of Buyers attached thereto (the "Schedule of
Buyers") (the "Existing Series A Warrants") and (ii) a warrant to initially
acquire up to that number of additional shares of Common Stock set forth
opposite the Investor's name in column (6) on the Schedule of Buyers (the
"Existing Series C Warrants", and together with the Existing Series A Warrants,
the "Existing Warrants.")
 
B.           The Company and the Investor desire to enter into this Agreement,
pursuant to which, among other things, the Investor shall amend and restate the
Existing Warrants such that the terms thereof will be reflected in (i) the
Amended and Restated Series A Warrant To Purchase Common Stock attached hereto
as Exhibit A and (ii) the Amended and Restated Series C Warrant To Purchase
Common Stock attached hereto as Exhibit B (the "Amended and Restated Warrants").
 
C.           Capitalized terms used herein and not otherwise defined herein
shall have the respective meanings ascribed to them in the Existing Securities
Purchase Agreement, as amended hereby.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the Company and the Investor hereby agree as
follows:
 
 
1.
AMENDMENT  OF EXISTING WARRANTS.

 
(a)           Amendment.  Subject to satisfaction (or waiver) of the conditions
set forth in Sections 4 and 5 below, the Existing Warrants shall be amended and
restated such that the terms thereof will be as reflected in the Amended and
Restated Warrants.  In connection therewith, at the closing contemplated by this
Agreement (the "Closing"), the Company shall deliver the Amended and Restated
Warrants to the Investor and the Existing Warrants shall be deemed to be (i)
amended, restated and superseded by the Amended and Restated Warrants and (ii)
surrendered to the Company for cancellation.
 
(b)           Closing Date.  The date and time of the Closing (the "Closing
Date") shall be 10:00 a.m., New York Time, on the date hereof, subject to
notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 4 and 5 below (or such other date as is mutually agreed by the
Company and the Investor).  The Closing shall occur on the Closing Date at the
offices of Schulte Roth & Zabel LLP, 919 Third Avenue, New York, New York 10022.

 

--------------------------------------------------------------------------------

 

 
2.
REPRESENTATIONS AND WARRANTIES

 
(a)           Investor Representations and Warranties.  The Investor hereby
represents and warrants to the Company, as of the date hereof and as of the
Closing Date, as follows:
 
(i)           Organization; Authority.  The Investor is an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Agreement and carry
out its obligations hereunder. The execution, delivery and performance by the
Investor of the transactions contemplated by this Agreement has been duly
authorized by all necessary action on the part of the Investor.  This Agreement
has been duly executed by the Investor, and when delivered by the Investor in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms,
except as such enforceability may be limited by general principles of equity or
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally, the enforcement of applicable
creditors' rights and remedies.
 
(ii)          No Conflicts.  The execution, delivery and performance by the
Investor of this Agreement and the consummation by the Investor of the
transactions contemplated hereby will not (i) result in a violation of the
organizational documents of the Investor or (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Investor is a party, or (iii) result in a violation of any law, rule,
regulation, order, judgment  or decree (including federal and state securities
laws) applicable to the Investor, except in the case of clauses (ii) and (iii)
above, for such conflicts, defaults, rights or violations which would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on the ability of the Investor to perform its obligations
hereunder.
 
(iii)         Ownership of Existing Warrants.  The Investor is the record and
beneficial owner of the Existing Warrants and will be deemed to have transferred
and delivered to the Company at the Closing valid title to the Existing
Warrants, free from preemptive or similar rights, taxes, liens, charges and
other encumbrances.
 
(b)           Company Representations and Warranties.  The Company represents
and warrants to the Investor, as of the date hereof and as of the Closing Date
as follows:

 
2

--------------------------------------------------------------------------------

 

(i)           Organization and Qualification.  Each of the Company and its
Subsidiaries is an entity duly organized and validly existing and in good
standing under the laws of the jurisdiction in which it is formed, and has the
requisite power and authorization to own its properties and to carry on its
business as now being conducted and as presently proposed to be conducted. Each
of the Company and its Subsidiaries is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except to the extent that the failure to be so qualified or be in
good standing would not have a Material Adverse Effect.
 
(ii)           Authorization; Enforcement; Validity.  The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and to amend and restate the Existing Warrants
as contemplated hereby.  The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby, including, without limitation, the amendment and restatement of the
Existing Warrants contemplated hereby, have been duly authorized by the
Company's board of directors and no further filing, consent or authorization is
required by the Company, its board of directors or its stockholders or other
governing body. This Agreement has been duly executed and delivered by the
Company, and constitutes the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with its respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors' rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities law.
 
(iii)           Issuance of Securities.  The amendment and restatement of the
Existing Warrants contemplated hereby is duly authorized and upon issuance in
accordance with the terms of the this Agreement, will be validly issued, fully
paid and non-assessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof.
 
(iv)           No Conflicts.  The execution, delivery and performance of this
Agreement by the Company and the consummation by the Company of the transactions
contemplated hereby (including, without limitation, the amendment and
restatement of the Existing Warrants contemplated hereby will not (i) result in
a violation of the Certificate of Incorporation (including, without limitation,
any certificates of designation contained therein) or other organizational
documents of the Company or any of its Subsidiaries, any capital stock of the
Company, or Bylaws, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including, without limitation,
federal and state securities laws and regulations and the rules and regulations
of the NYSE Amex) applicable to the Company or any of its Subsidiaries or by
which any property or asset of the Company or any of its Subsidiaries is bound
or affected except, in the case of clause (ii) or (iii) above, to the extent
such violations that could not reasonably be expected to have a Material Adverse
Effect.

 
3

--------------------------------------------------------------------------------

 

(v)           Consents. The Company is not required to obtain any consent from,
authorization or order of, or make any filing or registration with any court,
Governmental Entity or any regulatory or self-regulatory agency or any other
Person in order for it to execute, deliver or perform any of its obligations
under, or contemplated by, this Agreement in accordance with the terms hereof.
All consents, authorizations, orders, filings and registrations which the
Company is required to obtain at or prior to the Closing have been obtained or
effected on or prior to the Closing Date. Except as described in Schedule
2(b)(v), the Company is not in violation of the requirements of the NYSE Amex,
and has no knowledge of any facts or circumstances which could reasonably lead
to delisting or suspension of the Common Stock in the foreseeable future.
 
(vi)           Disclosure.  The Company confirms that neither it nor any other
Person acting on its behalf has provided the Investor or its agents or counsel
with any information that constitutes or could reasonably be expected to
constitute material, nonpublic information.  The Company understands and
confirms that the Investor will rely on the foregoing representations in
effecting transactions in securities of the Company.  All disclosure provided to
the Investor regarding the Company and, its Subsidiaries, their business and the
transactions contemplated hereby, furnished by or on behalf of the Company is
true and correct and does not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements made
therein, in the light of the circumstances under which they were made, not
misleading.  No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, prospects, operations or financial conditions, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed.
 
(vii)           No Commissions.  No commission or other remuneration is paid or
payable directly or indirectly to any Person for effecting the transactions
contemplated by this Agreement.
 
 
3.
CERTAIN COVENANTS AND AGREEMENTS.

 
(a)           Best Efforts.  Each party shall use its best efforts timely to
satisfy each of the conditions to be satisfied by it as provided in Sections 4
and 5 of this Agreement.

 
4

--------------------------------------------------------------------------------

 
 
(b)           Disclosure of Transactions and Other Material Information.  On or
before 5:30 p.m., New York City time, on the first Business Day following the
date of this Agreement, the Company shall file a Current Report on Form 8-K
describing the terms of the transactions contemplated by this Agreement in the
form required by the 1934 Act and attaching this Agreement (and all schedules to
this Agreement) as exhibits to such filing (including all attachments, the "8-K
Filing").  From and after the filing of the 8-K Filing with the SEC, the
Investor shall not be in possession of any material, nonpublic information
received from the Company, any of its Subsidiaries or any of its respective
officers, directors, employees or agents, that is not disclosed in the 8-K
Filing.  The Company shall not, and shall cause each of its Subsidiaries and its
and each of their respective officers, directors, employees and agents, not to,
provide the Investor with any material, nonpublic information regarding the
Company or any of its Subsidiaries from and after the filing of the 8-K Filing
with the SEC without the express written consent of the Investor.  If the
Investor has, or believes it has, received any such material, nonpublic
information regarding the Company or any of its Subsidiaries, it shall provide
the Company with written notice thereof.  The Company shall, within two (2)
Trading Days (as defined in the Existing Warrants) of receipt of such notice,
make public disclosure of such material, nonpublic information.  In the event of
a breach of the foregoing covenant by the Company, in addition to any other
remedy provided herein or in the Transaction Documents, the Investor shall have
the right to make a public disclosure, in the form of a press release, public
advertisement or otherwise, of such material, nonpublic information without the
prior approval by the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees or agents.  The Investor shall not
have any liability to the Company, its Subsidiaries, or any of its or their
respective officers, directors, employees, stockholders or agents for any such
disclosure.  To the extent that the Company or any of its or their respective
officers, directors, employees, stockholders or agents deliver any material,
non-public information to a Buyer without such Buyer's consent, the Company
hereby covenants and agrees that such Buyer shall not have any duty of
confidentiality with respect to, or a duty not to trade on the basis of, such
material, non-public information.  Subject to the foregoing, neither the
Company, its Subsidiaries nor the Investor shall issue any press releases or any
other public statements with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of the Investor, to make any press release or other public disclosure
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and contemporaneously therewith and (ii) as is required by applicable law
and regulations (provided that in the case of clause (i) the Investor shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release).  Without the prior written consent of
the Investor, neither the Company nor any of its Subsidiaries or affiliates
shall disclose the name of the Investor in any filing, announcement, release or
otherwise.
 
(c)           Prospectus Supplement.  No later than two (2) Trading Days after
the date hereof, the Company shall file a prospectus supplement to the
Registration Statement and the Prospectus substituting the Amended and Restated
Warrants for the Existing Warrants currently covered by the Registration
Statement.  Upon exercise of the Amended and Restated Warrants, as long as
either (i) the Registration Statement is then effective or (ii) the Amended and
Restated Warrants are issued pursuant to a "cashless exercise" (as contemplate
in Section 1(d) of each of the Amended and Restated Warrants), the Company shall
issue freely tradable shares of Common Stock without any restrictions and
without any restrictive legends.

 
5

--------------------------------------------------------------------------------

 

(d)           Fees and Expenses.  The Company shall reimburse the Investor for
its legal and due diligence fees and expenses and its legal and due diligence
fees and expenses in connection with the preparation and negotiation of this
Agreement and transactions contemplated thereby, by paying any such amount to
Schulte Roth & Zabel LLP (the "Investor Counsel Expense") by wire transfer of
immediately available funds in accordance with the written instructions of
Schulte Roth & Zabel LLP delivered to the Company on or prior to the Closing
Date.  The Investor Counsel Expense shall be paid by the Company whether or not
the transactions contemplated by this Agreement are consummated.  Except as
otherwise set forth above, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.  The Company shall pay all stamp and
other taxes and duties levied in connection with the amendment and restatement
of the Existing Warrants contemplated hereby.
 
(e)           Surrender of Existing Warrants.  The Investor shall use reasonable
best efforts to surrender the certificates representing the Existing Warrants to
the Company promptly following the Closing.
 
 
4.
CONDITIONS TO COMPANY'S OBLIGATIONS HEREUNDER.

 
The obligations of the Company to the Investor hereunder are subject to the
satisfaction of each of the following conditions, provided that these conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion by providing each Investor with prior written notice
thereof:


(a)           The Investor shall have duly executed this Agreement and delivered
the same to the Company.
 
(b)           The Existing Warrants shall be deemed to have been surrendered by
the Investor to the Company for cancellation.
 
(c)           The representations and warranties of the Investor shall be true
and correct in all respects as of the date when made and as of the Closing Date
as though made at that time (except for representations and warranties that
speak as of a specific date which shall be true and correct as of such specified
date), and the Investor shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Investor at or
prior to the Closing Date.
 
 
5.
CONDITIONS TO INVESTOR'S OBLIGATIONS HEREUNDER.

 
The obligations of the Investor hereunder are subject to the satisfaction of
each of the following conditions, provided that these conditions are for the
Investor's sole benefit and may be waived by the Investor at any time in its
sole discretion by providing the Company with prior written notice thereof:


(a)           The Company shall have duly executed this Agreement and delivered
the same to the Investor.
 
(b)           The Company shall have delivered the Amended and Restated Warrants
to the Investor.

 
6

--------------------------------------------------------------------------------

 

(c)           The Company shall have delivered to the Investor a certificate
evidencing the incorporation and good standing (if applicable) of the Company
and each of its Subsidiaries in such corporation's jurisdiction of incorporation
issued by the Secretary of State or other comparable authority of such
jurisdiction of incorporation as of a date within 10 days of the Closing Date.
 
(d)           From the date hereof to the Closing Date, (i) trading in the
Common Stock shall not have been suspended by the SEC or the NYSE Amex, and,
(ii) at any time prior to the Closing Date, trading in securities generally as
reported by Bloomberg L.P. shall not have been suspended or limited or
threatened either (A) in writing by the SEC or the NYSE Amex or (B) except as
described in Schedule 2(b)(v), by falling below the minimum listing maintenance
requirements of the NYSE Amex, or minimum prices shall not have been established
on securities whose trades are reported by such service, or on the NYSE Amex,
nor shall a banking moratorium have been declared either by the United States or
New York State authorities nor shall there have occurred any material outbreak
or escalation of hostilities or other national or international calamity of such
magnitude in its effect on, or any material adverse change in, any financial
market which, in each case, in the reasonable judgment of the Investor, makes it
impracticable or inadvisable to consummate the transactions contemplated by this
Agreement.
 
(e)           The Company shall have delivered to the Investor a certificate, in
the form reasonably acceptable to the Investor, executed by the Secretary of the
Company and dated as of the Closing Date, as to (i) the resolutions as adopted
by the Company's board of directors approving the transactions contemplated
hereby in a form reasonably acceptable to the Investor, (ii) the Certificate of
Incorporation and (iii) the Bylaws of the Company, each as in effect at the
Closing.
 
(f)           The representations and warranties of the Company shall be true
and correct as of the date when made and as of the Closing Date as though made
at that time (except for representations and warranties that were made as of a
specific date, which shall be true and correct as of such specific date) and the
Company shall have performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents to be
performed, satisfied or complied with by the Company at or prior to the Closing
Date. The Investor shall have received a certificate, executed by the Chief
Executive Officer of the Company, dated as of the Closing Date, to the foregoing
effect and as to such other matters as may be reasonably requested by the
Investor in the form reasonably acceptable to the Investor.
 
(g)           The Company shall have obtained all governmental, regulatory or
third party consents and approvals, if any, necessary for the amendment and
restatement of the Existing Warrants.
 
(h)           There shall have been no Material Adverse Effect with respect to
the Company since the date hereof.

 
7

--------------------------------------------------------------------------------

 

(i)            The Company shall have delivered to the Investor such other
documents relating to the transactions contemplated by this Agreement as the
Investor or its counsel may reasonably request.
 
 
6.
TERMINATION.

 
In the event that the Closing does not occur with respect to an Investor on or
before three (3) Business Days from the date hereof due to the Company's or the
Investor's failure to satisfy the conditions set forth in Sections 4 and 5
hereof (and the nonbreaching party's failure to waive such unsatisfied
conditions(s)), the nonbreaching party shall have the option to terminate this
Agreement with respect to such breaching party at the close of business on such
date without liability of any party to any other party.  Upon such termination,
the terms hereof shall be null and void and the parties shall continue to comply
with all terms and conditions of the Transaction Documents, as in effect prior
to the execution of this Agreement.


 
7.
MISCELLANEOUS.

 
(a)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile signature
shall be considered due execution and shall be binding upon the signatory
thereto with the same force and effect as if the signature were an original, not
a facsimile signature.
 
(b)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.
 
(c)           Severability.  If any provision of this Agreement is prohibited by
law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the
parties.  The parties will endeavor in good faith negotiations to replace the
prohibited, invalid or unenforceable provision(s) with a valid provision(s), the
effect of which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 
8

--------------------------------------------------------------------------------

 

(d)           Governing Law; Jurisdiction; Jury Trial.  All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper.  Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
(e)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.
 
(f)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.
 
(g)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.
 
(h)           Entire Agreement; Effect on Prior Agreements; Amendments.  Except
for the Transaction Documents (to the extent any such Transaction Document in
effect prior to this Agreement is not amended by this Agreement), this Agreement
supersedes all other prior oral or written agreements between the Investor, the
Company, their affiliates and Persons acting on their behalf with respect to the
matters discussed herein, and this Agreement and the instruments referenced
herein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither the Company nor the Investor makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Investor.  No provision hereof may be waived other than by
an instrument in writing signed by the party against whom enforcement is sought.

 
9

--------------------------------------------------------------------------------

 

(i)            Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Business Day after deposit with
an overnight courier service, in each case properly addressed to the party to
receive the same.  The addresses and facsimile numbers for such communications
shall be:
 
If to the Company:


IsoRay, Inc.
350 Hills St., Suite 106
Richland, Washington  99354
Telephone:      (509) 375-1202
Facsimile:         (506) 375-3473
Attention:        Dwight Babcock, Chairman & CEO


With a copy (for informational purposes only) to:


Keller Rohrback, P.L.C.
3101 North Central Ave.
Suite 1400
Phoenix, Arizona  85012
Telephone:       (602) 230-6361
Facsimile:          (602) 248-2822
Attention:         Stephen R. Boatwright, Esq.

 
If to the Investor, to its address and facsimile number set forth on the
Schedule of Buyers attached to the Existing Securities Purchase Agreement,
 
with a copy (for informational purposes only) to:
 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York  10022
Telephone:      (212) 756-2000
Facsimile:         (212) 593-5955
Attention.:       Eleazer N. Klein
 
or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or receipt from an overnight
courier service in accordance with clause (i), (ii) or (iii) above,
respectively.

 
10

--------------------------------------------------------------------------------

 

(j)            Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
in accordance with the terms of the Existing Securities Purchase Agreement.
 
(k)           Survival.  Unless this Agreement is terminated under Section 6,
the representations and warranties of the Company and the Investors contained
herein and the agreements and covenants set forth herein shall survive the
Closing and the delivery and exercise of Securities, as applicable.  Each
Investor shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.
 
(l)            Remedies.  The Investor and each holder of the Amended and
Restated Warrants shall have all rights and remedies set forth in the
Transaction Documents and all rights and remedies which such holders have been
granted at any time under any other agreement or contract and all of the rights
which such holders have under any law.  Any Person having any rights under any
provision of this Agreement shall be entitled to enforce such rights
specifically (without posting a bond or other security), to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law.  Furthermore, the Company recognizes that in the
event that it fails to perform, observe, or discharge any or all of its
obligations under this Agreement, any remedy at law may prove to be inadequate
relief to the Investor.  The Company therefore agrees that the Investor shall be
entitled to seek temporary and permanent injunctive relief in any such case
without the necessity of proving actual damages and without posting a bond or
other security.

 
[Signature Page Follows]

 
11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Consent, Amendment Agreement to be duly executed as of
the date first written above.

 

COMPANY:         ISORAY, INC.        
By:
/s/ Dwight Babcock
   
Name: Dwight Babcock
   
Title:  CEO & Chairman
 


 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Investor and the Company have caused their respective
signature page to this Amendment Agreement to be duly executed as of the date
first written above.


INVESTOR:
       
HUDSON BAY MASTER FUND LTD.
       
By:
Hudson Bay Capital Management LP, as its
   
Investment Manager
       
By:
/s/ Yoav Roth
   
Name:    Yoav Roth
   
Title:      Authorized Signatory
 



 

--------------------------------------------------------------------------------

 
 
Schedule 2(b)(v)


As of the quarter ended September 30, 2010, IsoRay fell below the minimum
shareholder's equity requirement of $6 million needed to maintain its listing on
the NYSE AMEX.
 

--------------------------------------------------------------------------------

